IN THE SUPREME COURT OF TEXAS

                                 No. 11-0955

              IN RE STANLEY J. WILLIAMS, JR. AND DENA WILLIAMS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  November  30,  2011,
is granted in part.  The trial  court  discovery  orders  dated  August  17,
2011, October 11, 2011, and November 14,  2011  in  Cause  No.  C-1640-08-B,
styled G.J. Palmer Jr. v. Property Commerce Brokerage, Inc., et al., in  the
93rd District Court of Hidalgo  County,  Texas,  are  stayed  until  further
order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before January 9, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 9, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Michael A. Cruz, Deputy Clerk